Citation Nr: 1820434	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1951 to February 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In January 2018, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is the result of noise exposure during active military service.

2.  The Veteran has competently and credibly reported hearing loss from his period of honorable service to the present time.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377 ; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his current bilateral hearing loss is the result of exposure to gun blast, grenade blast, and cannon fire endured in three basic trainings.  See August 2015 Statement from the Veteran.  He also contends that he was issued substandard hearing protection and was told not to wear them because they needed to be clean for inspection.  Id.  He further contends that he worked with diesel engines and the noise in the motor pool was deafening.  Id.  Moreover, he argues that when he first worked for the railroad after service in 1959 they said he had hearing loss and it got progressively worse.  See January 2018 Hearing Transcript.  He maintains that his hearing has been a problem since he was in the military.  See August 2015 Statement from the Veteran.    

The service personnel records document that while on active duty, the Veteran served in the Korean Conflict Era as an "ERC Engr," see DD-214. 

The available service treatment records, to include a February 1953 separation examination report, do not reflect audiometric testing results indicative of bilateral hearing loss symptoms during service to an extent recognized as a disability for VA purposes.  Post-service, however, the May 2006 VA examination report reflects bilateral hearing disability for VA compensation purposes.  See 38 C.F.R. § 3.385. Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  

In this regard, while the Board previously requested a medical opinion addressing the nexus element, the opinion from the May 2006 examiner denied a relation to service opining that the Veteran's hearing loss is more likely due to his post-discharge occupational noise exposure as well as presbycusis.   In May 2006, the VA examiner addressed the Veteran's competent assertions.  The Veteran noted he trained with weapons in service without hearing protection, was exposed to post-discharge occupational noise while working on the railroad for 32 years with hearing protection, was exposed to noise from occasional tool use at home, weapons fire from hunting, and from seasonal chainsaw use.  Based on the above information, the examiner opined that the Veteran's hearing loss was not service related rationalizing that it is more likely due to post-discharge occupational noise exposure as well as presbycusis.  

With regard to the nexus element, the Board finds that the medical evidence is in relative equipoise with respect to whether the Veteran's hearing loss is related to his in-service noise exposure.  At its core, the May 2006 examiner provided a negative nexus opinion based on the Veteran's post-discharge occupational noise exposure as well as presbycusis.  However, the examiner did not explain why the post service noise exposure and presbycusis were the cause of hearing loss, when the Veteran had reported the more extreme in-service noise exposure.  As the examiner did not offer a clear conclusion partially supported by data and reasoned medical explanations connecting the two, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Board does not give any weight to her opinion.  Given that the Veteran has provided competent and credible reports of continuity of symptomatology related to his exposure to various weaponry and diesel engines, the evidence regarding whether the Veteran's hearing loss is related to his in-service noise exposure is in at least equipoise.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hearing loss are met.

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


